Order filed January 23, 2020.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00520-CR
                                ____________

                         AARON JAQUES, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 228th District Court
                            Harris County, Texas
                       Trial Court Cause No. 1391642


                                    ORDER

      Appellant is represented by retained counsel, Inger Chandler. Appellant’s
brief was originally due October 16, 2019. We have granted a total of 90 days to
file appellant’s brief until December 18, 2019. When we granted the last motion to
extend time, we noted that no further extensions would be granted absent
exceptional circumstances. No brief was filed. On December 18, 2019, counsel
filed a further motion to extend time to file appellant’s brief. Counsel did not allege
any exceptional circumstances in the request.

      We deny the motion to extend time and issue the following order.

      Accordingly, we order Inger Chandler to file a brief with the clerk of this
court within thirty (30) days of the date of this order. If counsel does not timely file
appellant’s brief as ordered, the court may issue an order abating the appeal and
directing the trial court to conduct a hearing to determine the reason for the failure
to file the brief and the consideration of sanctions, or other appropriate relief.



                                    PER CURIAM




Panel consists of Justices Zimmerer, Spain, and Hassan.